Citation Nr: 0330266	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970, from October 1972 to October 1974, 
and from October 1980 to October 1982.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In June 2003, the 
veteran appeared for a video conference hearing before the 
undersigned, a transcript of which is of record.  He 
submitted additional medical evidence in May and June 2003, 
and in writing he waived his right to have this evidence 
reviewed by the agency of local jurisdiction prior to review 
by the Board.  See 38 C.F.R. § 20.1304(c) (2003).  The waiver 
is valid, and the Board may proceed, reviewing all of the 
evidence of record.  


FINDINGS OF FACT

The evidence of record tends to show that pseudofolliculitis 
barbae was initially manifested during service; the veteran 
continues to experience pseudofolliculitis barbae and 
symptoms related thereto; and pseudofolliculitis barbae has 
been symptomatic since service. 


CONCLUSION OF LAW

Service connection for pseudofolliculitis barbae is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  
The VCAA provides, among other things, for notice and 
assistance to claimants under certain circumstances, and the 
duty to notify the veteran includes the duty to tell him what 
evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, there is no indication that 
the veteran received notification of the VCAA and 
implementing regulations.  Under these circumstances, the 
Board would normally have no recourse but to remand the case 
for correction of notice deficiencies.  However, the decision 
below represents a full grant of the benefit sought on 
appeal; in these circumstances, remanding the case to the RO 
for further notice would serve no useful purpose and cause 
needless delay.

In any case, there has been substantial compliance with the 
pertinent mandates of the VCAA and implementing regulations.  
The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers.  There is no indication that there is any relevant 
evidence outstanding, and development appears complete to the 
extent possible.  Especially in light of the determination 
below, the veteran is not prejudiced by the Board's review of 
the case based on the current record.

Background

Service medical records reflect that the veteran reported to 
a dermatology clinic in July 1981 and was diagnosed with 
chronic pseudofolliculitis barbae.  The clinic record 
indicates he was evaluated for "no shave" status.  The 
remainder of the service medical records, including a 
September 1982 report of examination on his separation from 
service, are negative for pseudofolliculitis barbae or any 
other skin disorder.

Postservice medical evidence includes a May 1985 report of VA 
examination that is negative for any skin condition.  In an 
October 1994 note, a private physician reported that the 
veteran suffered from pseudofolliculitis barbae, and the 
"condition is permanent and incurable and is highly 
aggravated by shaving."
VA outpatient records from October 1996 to May 2003 reveal 
treatment the veteran has received for numerous medical 
problems.  An October 2001 outpatient report indicates the 
veteran complained of a lesion on the right cheek that was 
present for several years.  It was noted that he had a "long 
[history] of bumps on the face from shaving."  Examination 
revealed a well-raised and well-circumscribed lesion that was 
non-tender and not inflamed.  The lesion was removed via 
shave biopsy.  Diagnosis was skin lesion of the right side of 
the face.  Outpatient records dated in March and April 2002 
also reveal treatment for folliculitis.  The April 2002 
record indicates that the veteran reported a history of 
pseudofolliculitis barbae since boot camp.  He treated the 
skin condition with clindaycin, but he still had lesions that 
felt deep.  Examination revealed a few healing papules, but 
no suspicious lesions were found.  The diagnosis was 
pseudofolliculitis barbae, and treatment included 
prescription of doxycycline and clindamycin.  A March 2003 
outpatient report shows that on follow-up examination, the 
veteran had a full beard and felt that his condition had 
improved.  The veteran reported that earlier treatment 
provided adequate results, but he wished to continue using a 
solution of clindaycin as he continued to get facial bumps 
and sores.  Examination revealed that the affected area 
showed very few "pseudo bumps" in the beard area.  
Diagnosis was pseudofolliculitis barbae, and prior treatment 
was continued.  

Statements by relatives of the veteran are to the effect that 
the veteran did not have skin disorder prior to service, but 
he came home with a severe skin condition on his face when he 
came home on furlough from basic training.  

At the June 2003 hearing, the veteran testified that he did 
not have a skin condition on his face prior to service, and 
he first noticed such a condition during basic training.  He 
stated that he was forced to shave every day whether or not 
he needed to, and after shaving he noticed "bumps and 
everything . . . all over my face."  He recalled that he was 
placed on a "no shave" profile for a period of months.  He 
apparently was wearing a beard when he served aboard his ship 
immediately after boot camp.  However, he began shaving again 
after an officer told him he was "a disgrace to the Navy 
with that on your face," and threatened not to allow the 
veteran to disembark overseas unless he shaved.  Subsequent 
to service, he did not have to seek frequent treatment for 
pseudofolliculitis barbae as long as he wore a beard.  He 
stated that he has been seen and treated infrequently at a VA 
medical facility for pseudofolliculitis barbae.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The critical issue in this case is whether the veteran 
acquired pseudofolliculitis barbae disorder during service.  
The RO has denied this claim based on a finding that although 
the service medical records indicate treatment for 
pseudofolliculits barbae during the veteran's active duty, no 
permanent residual or chronic disability is shown by service 
medical records or by postservice medical evidence.  

In essence, the evidence shows that, on at least one 
documented occasion, chronic pseudofolliculitis barbae 
manifested during the veteran's active service.  The disorder 
appears to have become symptomatic, and has remained so 
since.  It is not in dispute that he has to refrain from 
shaving, and at times he uses medication to alleviate the 
symptoms of pseudofolliculitis barbae.  Thus, the evidence in 
this case, to include the veteran's credible testimony along 
with VA and private medical evidence, shows that 
pseudofolliculitis barbae, at the very least, manifested 
during service, and the veteran continues to experience 
symptoms of pseudofolliculitis barbae.  The evidence of 
record does not contain any clinical finding or medical 
opinion tending to suggest that the pseudofolliculitis barbae 
has an etiology other than that shown by the medical evidence 
of record along with the veteran's credible testimony.  In 
light of the foregoing, service connection for 
pseudofolliculitis barbae is warranted. The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for pseudofolliculitis barbae is granted.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



